DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages has overcome the applied prior art rejections.  Further, the prior art as a whole does not teach or fairly suggest the specific features including “the housing on the wall of the switch cabinet, an opening formed in the fastening region through which the cable is lead into the switch cabinet, and a sleeve region having at least cable insertion opening for receiving the at least one seal element and the cable guided through the seal element, the cable insertion opening being formed in a rear portion of the housing and the cable insertion opening and the opening in the fastening region being arranged on opposite sides of the housing to form a generally straight path for the cable from the cable insertion opening to the opening in the fastening region; wherein the strain relief element is fastened on the housing in order to fix the cable on the housing” this in conjunction w/ the rest of the limitation set forth in the claims (see claim 16 as amended).  Accordingly, claims 16-27, 31-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt